DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter: 

    PNG
    media_image1.png
    237
    581
    media_image1.png
    Greyscale

(Claims 2-8 are dependent on claim 1.)

With respect to independent claim 9, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:

    PNG
    media_image2.png
    123
    583
    media_image2.png
    Greyscale

(Claims 10-20 are dependent on claim 9.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters:
	
Drawings
The drawings are objected to because Fig. 2 fails to indicate “120” as MICP curves (described in specification paragraph 0035 for example).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of:
One clerical error in paragraph [0021].  Going forward with examination, the paragraph is interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0021]  This approach can predict permeability of carbonate rocks based on MICP data with a high accuracy because it integrates both pore complexity (fractal dimension), pore size distribution (entry than methods often need many fitting parameters and time-consuming calibrations.--

Two clerical errors in paragraph [0049].  Going forward with examination, the paragraph is interpreted to be:
--[0049]  The composite parameter (β) is determined for each of the plurality of core samples, where
    PNG
    media_image3.png
    35
    71
    media_image3.png
    Greyscale
  (220).  The permeability (K) of each of the plurality of core samples is measured (222). For example, liquid (e.g., water or oil) and gas (e.g., helium) permeability can be determined on core samples in the laboratory. A regression analysis is performed to determine a relationship of ln(K) as a function of ln(β) (224). This determined relationship can be used to estimate permeability (K) at the other locations in the reservoir after determining the composite parameter (β) for the other locations in the reservoir (226).--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 11, 2022